DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable.  The restriction requirement, as set forth in the Office action mailed on 10/14/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 10/14/2021 is withdrawn.  Claim 17, directed to a non-elected invention, is no longer withdrawn from consideration because the claim requires all the limitations of allowable claim 1.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joshua Shamburger (Reg. No. 67,837) on 1/26/2022.
The application has been amended as follows:

Amendments to the Claims
1. (Currently Amended) A system for automating manufacture of a plurality of workpieces, the system comprising:
a plurality of input parameters corresponding to each respective workpiece of the plurality of workpieces, the plurality of input parameters comprising required tools, raw materials, and physical parameters, wherein the plurality of input parameters correspond to each workpiece of the plurality of workpieces;
a control computer, wherein the control computer receives the plurality of input parameters corresponding to each workpiece of the plurality of workpieces;
a chuck with a plurality of jaws, wherein a position and force exerted by the plurality of jaws is programmable;
a turret that is rotatable about an axis, the turret comprising at least one tool socket, wherein the at least one tool socket is capable of receiving at least one tool of the required tools;
a plurality of storage units capable of storing the raw materials, the plurality of workpieces, and a plurality of tools comprising the required tools;
a manipulator comprising a lever having a hinge; a socket driver attached to a first end of the lever; and a piston attached to a second end of the lever, the second end of the lever being disposed opposite the first end of the lever, wherein when the piston is actuated, the lever is pivoted about the hinge such that the socket driver is guided into a lock of the at least one tool socket and is then driven so as to manipulate the at least one socket between a locked position and an unlocked position;
at least one robot controlled by the control computer, wherein the at least one robot is capable of exchanging the raw materials and the workpieces of the plurality of workpieces between the chuck and the plurality of storage units, and capable of exchanging the required tools from the plurality of tools between the at least one tool socket and the plurality of storage units; and
at least one measurement device, located exteriorly to the chuck and the at least one tool socket, capable of measuring a physical parameter of each workpiece of the plurality of workpieces,
wherein the control computer checks the plurality of storage units for the required tools and the raw materials, and sequentially initiates the manufacture of the plurality of workpieces when the required tools and raw materials corresponding to each workpiece of the plurality of workpieces are present.

2. (Canceled)

3. (Previously Presented) The system of claim 1, wherein the control computer directs the at least one robot to retrieve the required tools from the plurality of storage units.

4. (Currently Amended) The system of claim 1, wherein 

5. (Currently Amended) The system of claim 4, wherein the control computer compares the physical parameter of each workpiece to a predetermined range, and wherein the control computer directs the at least one robot to exchange each workpiece from the chuck to the plurality of storage units and initiates the manufacture of each workpiece in which the physical parameter thereof is within the predetermined range.

6. (Previously Presented) The system of claim 5, wherein the control computer directs the system to resume machining when the physical parameter is greater than the predetermined range and can be decreased, or when the physical parameter is less than the predetermined range and can be increased.

7. (Previously Presented) The system of claim 4, wherein the control computer directs the at least one measurement device to measure the required tools for each workpiece and compare the measurement to a quality control parameter, wherein the control computer directs the at least one robot to replace any required tools which measurement does not meet the quality control parameter, and wherein the control computer directs the system to skip each workpiece for which a replacement tool is unavailable.

8. (Currently Amended) The system of claim 1, further comprising a catching device, wherein the catching device [[may]] is able to be directed by the control computer to extend a protrusion within an inner diameter of each workpiece, and wherein the catching device receives parts separated from each workpiece by sliding them along the protrusion.
is able to move the plurality of protrusions inward and outward relative to a center of the chuck head.

10. (Cancelled).

11. (Cancelled).

12. (Currently Amended) The system of claim [[2]] 1, further comprising:
at least one nozzle, wherein the at least one nozzle receives a pressurized liquid from a reservoir, and wherein the at least one nozzle directs the pressurized liquid towards the at least one tool socket of the tool turret.

13. (Currently Amended) The system of claim 12, wherein the control computer directs the tool turret to rotate about the axis such that the at least one tool socket is positioned to receive the pressurized liquid.

14. (Canceled)

15. (Currently Amended) The system of claim [[14]] 1, wherein the socket driver manipulates the at least one tool socket the locked position and [[an]] the unlocked position so as to lock and unlock the at least one tool in the at least one tool socket.

16. (Currently Amended) The system of claim 5, wherein the control computer directs the system to scrap [[the]] each workpiece in which the physical parameter thereof is greater than the in which the physical parameter thereof is less than the predetermined range and cannot be increased.

17. (Currently Amended) A method of machining a plurality of workpieces within a work envelope, the method comprising:
providing the system for automating manufacture of the plurality of workpieces according to claim 1;
loading a plurality of machining programs into a control program, each machining program of the plurality of machining programs corresponding to a respective workpiece of the plurality of workpieces[[,]] and comprising a respective plurality of input parameters;
sequentially executing the plurality of machining programs corresponding to each respective workpiece of the plurality of workpieces, each execution comprising:
retrieving, with the at least one robot, at least one raw material of the raw materials and the at least one tool of the required tools specified by the plurality of input parameters of the respective machining program;
placing, with the at least one robot, the at least one raw material of the raw materials into the chuck with the plurality of jaws;
measuring, with the at least one measurement device, the at least one tool;
comparing the measurement of the at least one tool to a tool [[QC]] quality control value specified by the plurality of input parameters of the respective machining program, placing the at least one tool into [[a]] the at least one tool socket if the measurement matches the tool [[QC]] quality control value, and storing, replacing, and re-measuring the at least one tool if the measurement does not match the tool [[QC]] quality control value;
at least one raw material into a given workpiece along tool paths specified by the plurality of input parameters of the respective machining program;
measuring, with the at least one measurement device, the given workpiece and comparing it to a workpiece [[QC]] quality control value specified by the plurality of input parameters of the respective machining program; and
storing, with the at least one robot, the given workpiece as either a finished part or a scrap part depending on whether the measurement matches or does not match the workpiece [[QC]] quality control value.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, attention is directed, for example, to De Koning (U.S. PG Pub. No. 2008/0040911 A1).  Please note that De Koning was cited on the PTO-892 mailed on 4/23/2021.
Figure 1 of De Koning shows a system comprising a robot cell (1) that is disposed between two machine tools (2).  In use, the system provides for automating manufacture of a plurality of workpieces.  The system further comprises a control computer, which is located at the robot cell (1), and which controls the robot cell (1) and the two machine tools (2) [paragraph 0045].  Additionally, the system has a measurement device [paragraph 0046], a robot (3) that is controlled by the control computer, and a plurality of storage units (10).  As to 
With regards to the plurality of storage units (10), they are removably installed in magazine sections (4) of the robot cell (1). (The magazine sections (4) can best be seen in Figures 1 and 5).  Be advised that the plurality of storage units (10) are capable of storing raw materials, a plurality of workpieces, and a plurality of tools (11) comprising required tools (11).  Examiner notes that Figures 3a and 3b show exemplary tools (11) of the plurality of tools (11) that are stored in a given storage unit (10).  Next, Figures 4a and 4b of De Koning show exemplary products (13) that are stored in a given storage unit (10).  Per De Koning, the products (13) can be either already processed or unprocessed [paragraph 0050].  Those products (13) that are unprocessed are raw materials whereas those products (13) that are processed are workpieces.  
Please note that the measurement device is disclosed as providing for measurement of “one or more unique properties of the storage units and/or elements to be placed or to be changed.  Such unique properties can be parameters such as height, length, width, mass, etc. [paragraph 0046].”  Noting that the “elements to be placed or changed” include workpieces, and further noting that height, length, width, and mass are physical parameters, the measurement device is indeed capable “of measuring a physical parameter of each workpiece of the plurality of workpieces.”  
	Regarding the control computer, it is disclosed as further having an input panel (7) and a display (8).  Per De Koning, an operator can enter commands, such as entering new data with regard to the tasks that the machine tools (2) have to carry out via the input panel (7) [paragraph 0045].  Please note that the tasks that the machine tools (2) have to carry out 
	Also, “the control computer checks the plurality of storage units for the required tools and the raw materials.”  Please note that the required tools (11) and raw materials are stored within respective storage units (10), which in turn are disposed in the magazine sections (4).  
The data contained on said data carriers is provided to an element database (21) and to a location database (22), which the processor (23) of the control computer has access to.  When given required tools and/or raw materials are selected, for example, the processor (23) of the control computer checks the information from the element and location databases (21, 22) and sends the robot (3) (by means of communication with the control unit (24) of said robot (3)) to the locations in the storage units (10) of the given required tools and/or raw materials.  As such, by making use of the databases (21, 22) whose information was derived from data carriers that are affixed to the required tools (11), raw materials, and storage units (10), the control computer is checking the plurality of storage units (10) for the locations, for example, of the required tools (11) and raw materials.
The control computer also “sequentially initiates the manufacture of the plurality of workpieces when the required tools and the raw materials corresponding to each workpiece of the plurality of workpieces are present.”  Regarding sequentially initiating the manufacture of the plurality of workpieces, Examiner reiterates that the control computer is disclosed as controlling the two machine tools (2) at which the manufacture of the plurality of workpieces would occur [paragraph 0045].  Please note that if the required tools and raw materials weren’t present, then the manufacture of the plurality of workpieces wouldn’t be able to commence.  
Regarding the two machine tools (2) of De Koning, each inherently has at least one tool socket that is capable of receiving the required tools.  This is known as disclosure is provided on the robot (3) providing required tools (11) to the machine tools (2) upon request [paragraph 0064].  
De Koning though, does not provide disclosure on either of the two machine tools (2) comprising “a chuck with a plurality of jaws, wherein a position and force exerted by the plurality of jaws is programmable.”  
	Figure 1 of Yasuba et al. (U.S. Pat. No. 4,296,657 A) though, shows a machine tool having a workpiece spindle (21) with a chuck (20) for holding a workpiece (19), and first (15) and second tool turrets (16).  (Please note that Yasuba et al. was cited on the PTO-892 mailed on 10/14/2021).  According to Yasuba et al., the gripping jaws of the chuck (20) are operated under the control of a numerical control (N/C) system (22) for engaging and disengaging the workpiece (19) [column 5, lines 15-22].  As the gripping jaws of the chuck (20) are operated under the control of the N/C system (22), they are programmed for engaging and disengaging the workpiece (19).  When the gripping jaws of the chuck (20) are moved radially inward so as to engage the workpiece, said gripping jaws are positioned to exert force on the workpiece (19) so as to keep said workpiece (19) secured, for example.  However, when the gripping jaws of the chuck (20) are moved radially outward so as to disengage the workpiece (19), said gripping jaws are positioned to not exert force on the workpiece (19) so as to let said workpiece (19) be removed from the chuck (20), for example.  Thus, “a position and force exerted by the plurality of jaws is programmable.”  
	 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted one machine tool of Yasuba et al. for 
	Please also be advised that the at least one tool socket (40) for each machine tool is provided in the first tool turret (15) thereof.  Be advised that the first tool turret (15) for each of the two machine tools is indexable/rotatable about a respective axis.  
With regards to the robot (3), it is reiterated that the robot (3) is controlled by the control computer such that the control unit (24) of said robot (3) receives commands from the processor (23) of the control computer [paragraphs 0062-0064].  Noting this, the robot (3) is capable of exchanging raw materials and the workpieces of the plurality of workpieces between chuck (20) and the plurality of storage units (10), and is further capable of exchanging required tools (11) between from the plurality of tools (11) between the at least one tool socket (40) and the plurality of storage units (10).  The robot (3) is capable of such, as disclosure is provided on the robot (3) having a series of grippers, each of which is suitable for picking up and handling a 
De Koning/Yasuba et al. though, does not teach the system further having, “a manipulator comprising a lever having a hinge; a socket driver attached to a first end of the lever; and a piston attached to a second end of the lever, the second end of the lever being disposed opposite the first end of the lever, wherein when the piston is actuated, the lever is pivoted about the hinge such that the socket driver is guided into a lock of the at least one tool socket and is then driven so as to manipulate the at least one socket between a locked position and an unlocked position.”  
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of De Koning/Yasuba so as to produce the present invention as set forth in independent claim 1.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claim 1.
With regards to method claim 17, it is noted that it is allowable as it contains all of the limitations of independent claim 1.  Please note the method of claim 17 contains on lines 3-4 thereof a limitation corresponding to “providing the system for automating manufacture of the plurality of workpieces according to claim 1”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722